Citation Nr: 1224398	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, on behalf of the Regional Office in Roanoke, Virginia (RO). 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In December 2010, the Board remanded the Veteran's above-captioned claim for additional development.  Specifically, the Board directed the RO to request that the Veteran submit a statement wherein he provided detailed information pertaining to two named stressors that the Veteran claimed were associated with his alleged posttraumatic stress disorder (PTSD).  In so doing, the Board instructed the RO to inform the Veteran that his cooperation was essential to the task of confirming his claimed stressors, and that he may submit other credible supporting evidence in support of his claim.  38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  After obtaining this information, the Board directed the RO to attempt to verify the Veteran's alleged stressors with the U.S. Army and Joint Services Records Research Center (JSRRC).  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  The Board also directed the RO to request the Veteran to submit or identify any relevant evidence not already associated with his claims file.  Once the above development had been accomplished, the Board directed the RO to afford the Veteran a VA examination to (1) determine the nature of any current psychiatric disorder and (2) ascertain the relationship, if any, between any found psychiatric disorder and his active duty service.


A.  Additional Evidence and Stressor Verification

In December 2010, the RO sent the Veteran a letter wherein he was asked to submit or identify additional relevant evidence.  If he wanted the RO to attempt to obtain identified evidence, Authorization and Consent to Release Information forms were enclosed for the Veteran's use.  The RO also requested the Veteran to provide specific details of his claimed inservice stressors by completing an enclosed PTSD questionnaire.  The December 2010 letter, with the enclosed forms and questionnaire, were returned as undeliverable due to a change of the Veteran's mailing address.

In February 2011, after verifying the Veteran's mailing address, the RO sent the Veteran another letter.  Therein, the RO requested that the Veteran complete and return an enclosed PTSD questionnaire.

By March 15, 2011, the RO had not received a response from the Veteran.  Consequently, the RO issued a memorandum wherein it determined that information required to corroborate the Veteran's claimed inservice stressors was insufficient to submit a request to the JSRRC to allow for meaningful research of the Marines Research Center and/or the National Archives and Records Administration records.

As discussed above, the RO's December 2010 letter, with enclosed forms and PTSD questionnaire, was returned as undeliverable.  The RO then sent another letter to the Veteran's correct mailing address in February 2011.  The February 2011 letter did not request that the Veteran submit or identify relevant evidence not already associated with his claims file; did not inform him that he could submit other credible evidence to confirm the stressors occurrence; did not include Authorization and Consent to Release Information forms; did not include the specific stressors about which the Veteran was to provide further detail; and did not inform him that his cooperation was essential to the task of confirming his claimed stressors.  As such, the Board finds that the RO did not substantially comply with the December 2010 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that another remand is required for corrective action.

B.  VA Examination

Pursuant to the Board's December 2010 remand, the Veteran was afforded a VA examination in May 2011.  After a thorough review of the Veteran's relevant treatment history and clinical examination, the diagnosis was bipolar disorder and PTSD.  The examiner then opined, "In my opinion, the diagnosis of Bipolar I disorder is not causally or etiologically related to the Veteran's military service."  The examiner further opined, "Bipolar I disorder is the primary diagnosis, however, there is no evidence that this disorder is causally or etiologically related to [the Veteran's] military service."  In support of the provided opinion, the examiner stated the opinion was based on a review of the claims folder, the December 2010 remand, the VA treatment records, the clinical interview, the medical literature, and the examiner's clinical experience and expertise.  With respect to the PTSD diagnosis, the examiner stated that an opinion could not be rendered as to the etiological relationship between the Veteran's claimed stressors and his PTSD because there was no official verification that the claimed stressors occurred.

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  With respect to the May 2011 VA examination, the examiner administered a thorough clinical examination and rendered an opinion that the Veteran's bipolar disorder was not related to his military service, but did not provide a rationale as to how or on what basis that conclusion was reached.  As such, the Board finds that the May 2011 VA examination is inadequate.  By failing to ensure that the Veteran was afforded an adequate examination, the RO did not substantially comply with the Board's December 2010 remand directives.  As such, a remand for corrective action is required.  Id.

Additionally, "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain a supplemental opinion from the May 2011 VA examination or afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The RO must then obtain copies of all identified records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the following stressor: (1) the deaths of the soldiers at Fort Irwin, California; and (2) witnessing soldiers being badly injured.  The Veteran must be asked to provide specific details of these claimed stressful events, to include the dates and places the incidents occurred, and the unit (division, regiment, battalion, company) to which the Veteran was assigned or attached to at the time.  The Veteran must be advised to provide a 60-day window for the dates of the claimed events.  The Veteran must also provide any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  The Veteran must be further advised that failure to respond may result in adverse action. 

3.  Once the directives in the above paragraphs have been completed, the RO must thoroughly review the claims file.  If and only if, sufficient information regarding the claimed stressors have been provided, the RO must prepare a summary of the claimed stressors for which sufficient information has been provided.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to the United States Army and JSRRC, or any other appropriate federal authority, and must ask to provide any available information that might corroborate the Veteran's claimed stressors.  If they are unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any additional appropriate sources.  All documentation received by the RO must be associated with the claims file.

4.  The RO must then request that the May 2011 VA examiner provide a supplemental opinion.  Specifically, the examiner must provide a thorough rationale as to the conclusion that the Veteran's bipolar disorder is not etiologically related to his active duty service.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

5.  If the May 2011 VA examiner is unavailable to provide a supplemental opinion, the RO must afford the Veteran another VA psychiatric examination to determine the diagnosis of any found psychiatric disorders.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The RO must provide the examiner with a summary of the verified stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor has resulted in any current psychiatric disorder found.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on a review of the evidence of record, the examination findings, and with consideration of the Veteran's statements, the examiner must render a diagnosis for any psychiatric disorder found.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of PTSD is rendered, the examiner must indicate whether that diagnosis is related to the Veteran's inservice stressors that are related to his fear of hostile military or terrorist activity. 

Additionally, the examiner must opine as to whether any psychiatric disorder, other than PTSD, is causally or etiologically related to the Veteran's military service, to include as due to any verified incident during service. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

6.  If a new VA examination is required, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence, including evidence received since the February 2012 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

